The first assignment predicates error upon the refusal of the court to foreclose appellants' judgment lien on that part of the original homestead of appellee, as described in appellants' answer. The judgment of the court involves the finding of fact by him that appellee did not intend to segregate and abandon any part of his original homestead. It is believed that there is sufficient evidence to support the trial court's finding of fact, and this court would not be warranted in ruling that the trial court, as a matter of law, erred in rendering judgment for the appellees. In the case of Blackburn v. Knight, 81 Tex. 326, 16 S.W. 1075, relied on by appellants, the trial court there made the finding of fact, as supported by the evidence, that "the defendants, because of the permanent renting of the premises, and of their limiting themselves to the use, and to the right of the use, of the strip of 14 feet, had, before the levy of the plaintiff's execution, abandoned their homestead rights in all of the lot in controversy except a strip of 14 feet wide along the north side." Then the court said, "If there be evidence to support the several findings of fact above set out, they will not be disturbed by this court." The other cases cited by appellant also turn on the particular finding of fact in the evidence, as must every case presenting this question.
The judgment is affirmed.